DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim1, the prior art does not teach and/or suggest “determining a stray magnetic field in the second examination area resulting from application of the first magnetic field in the first examination area; calculating a compensated sequence control pulse for the second examination area from the predefined sequence control pulse and the determined stray magnetic field; and applying the compensated sequence control pulse to the second examination area” in combination with the other limitations set forth in claim 1.
	Regarding independent claim 13, the prior art does not teach and/or suggest “a determiner configured to determine a stray magnetic field in the second examination area resulting from application of the first magnetic field in the first examination area; a calculator configured to calculate a compensated sequence control pulse for the second examination area based on the predefined sequence control pulse and the determined stray magnetic field; and an applicator configured to apply the compensated sequence control pulse to the second examination area” in combination with the other limitations set forth in claim 13.
	Regarding independent claim 16, the prior art does not teach and/or suggest “a determiner configured to determine a stray magnetic field in the second examination area resulting from application of the first magnetic field in the first examination area; a calculator configured to calculate a compensated sequence control pulse for the second examination area based on the predefined sequence control pulse and the determined stray magnetic field; and an applicator configured to apply the compensated sequence control pulse to the second examination area” in combination with the other limitations set forth in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Popescu (US 2021/0156937) discloses a MRI system with two or more examination areas.
Popescu (US 2021/0156936) discloses a MRI system with two or more examination areas.
Holscher, et al. (US 2020/0116807) discloses a method and/or system to compensate for stray magnetic fields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
August 24, 2021